Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered February 14, 2001, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly declined the defendant’s *845request for a jury charge on temporary and lawful possession, since “the evidence [was] utterly at odds with any claim of innocent possession” (People v Williams, 50 NY2d 1043, 1045 [1980]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., H. Miller, Adams and Mastro, JJ., concur.